IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Personal            )          No. 79654-2-I (Consolidated
 Restraint of:                            )          with 79385-3-I)
                                          )
 CLINTON DOYLE HECK                       )          DIVISION ONE
                                          )
                      Petitioner.         )          PUBLISHED OPINION
                                          )
                                          )

       HAZELRIGG, J. — In 2018, Clinton Doyle Heck filed a personal restraint

petition (PRP) raising due process challenges to a serious infraction proceeding

that occurred in the Department of Corrections (DOC) in 2010. Heck was found

guilty of the infraction and received a sanction that included 30 days in disciplinary

segregation and the loss of 270 days of earned good time credit. He sought review

of the finding and sanction pursuant to an internal prison appeal process and it

was upheld in early 2011.        Heck asserted that he filed the present petition

immediately after first learning that the process was available as a means to further

appeal a prison disciplinary proceeding. DOC responded that the petition was time

barred and offered three alternative bases for either a one- or two-year time limit

on such a petition.    We hold that Heck’s petition is time barred under RCW

4.16.130 and decline to reach the merits.
No. 79654-2-I/2


                                              FACTS

        Clinton Heck is currently incarcerated, serving a 171 month sentence. His

earned early release date is February 27, 2021. On December 7, 2010, DOC staff

member Jeff Ellison completed an “INITIAL SERIOUS INFRACTION REPORT.”

The report alleged that sometime between October 4th and 8th, 2010 Heck violated

WAC 137-25-030(603) (Rule 603): “[p]ossession, introduction, use or transfer of

any narcotic, controlled substance, illegal drug, unauthorized drug, mind altering

substance, or drug paraphernalia.”1 According to the report, the evidence in

support of the allegation was that Heck admitted “he was in possession and used

(on multiple occasions) a controlled substance (Methamphetamine).” The full

narrative of Ellison’s report states:

        On 12-06-10 WCC IIU completed an investigation that determined
        Offender Heck, C. #807946 did have possession of contraband
        during the week of 10-4-10 to 10-8-10.

        WCC IIU in conjunction with Mason County Sheriff’s Office
        conducted an interview of Offender Heck for an ongoing separate
        case on 10-27-10. During the interview Offender Heck offered an
        explanation in rebuttal to the allegation made against him of the
        events that occurred in and around his cell in Receiving Unit #5.
        Offender Heck admitted he was in possession and used (on multiple
        occasions) a controlled substance (Methamphetamine), an illegal
        drug which is a violation of WAC 137-[25-030] (#603).

        This is a summary of confidential information.

In the section of the form labeled “Evidence Taken” and “Photos Submitted” both

boxes were checked “No”.



        1 Heck’s notice of infraction incorrectly cites the code for general infractions, which did not

contain a “Rule 603,” but then expressly adds that rule number in a parenthetical. The parties
appear to agree that Heck was infracted for use or possession of a controlled substance, which is
consistent with Rule 603 contained in WAC 137-25-030(603), Serious Infractions.


                                                 -2-
No. 79654-2-I/3


       On December 7, 2010 Lieutenant Clan Jacobs filled out a document entitled

“INFRACTION REVIEW CHECKLIST” in which he checked off the boxes indicating

that evidence was taken and photos and supporting documentation regarding

witnesses, injuries, property damage, and other supplemental information was

submitted. However, Heck claims that he received no evidence or documents of

the sort.

       Heck received notice of the disciplinary hearing on December 9, 2010. The

notice contained standardized advice as to procedures and rights associated with

the disciplinary process, such as requesting witness statements, or presenting

witness testimony, with certain limits due to safety or security concerns. The

document further informed Heck that he had the right to review certain reports and

“a summary of any confidential information.” (Capitalization omitted). The notice

also advised Heck that he had the right to appeal the disciplinary decision of the

hearing officer to the prison Superintendent or their designee.                None of the

documents provided to this court reference an offender’s ability to further appeal

the determination of the Superintendent or facility supervisor.

       The disciplinary hearing occurred on or about December 13, 2010 with Heck

present.2 A document entitled “DISCIPLINARY MINUTES AND FINDINGS” was

signed by the hearing officer. The form indicates “No” as to “Witness Statements

Returned” and “Witness/Statement Denied” in check boxes following each

statement. (Some capitalization omitted). Underneath the check boxes, lines are



       2 There is a discrepancy between the briefing and exhibits provided to this court as to
whether the hearing occurred on December 13 or 14, 2010. The precise date of the hearing does
not impact the outcome of this appeal.


                                            -3-
No. 79654-2-I/4


provided to write in the reason for those answers, which noted only “none

requested.” A section labelled “Summary of Testimony” includes instructions for

the hearing officer to “list witnesses testifying/evidence used/findings/reasons for

continuances, decisions, and sanctions/any relevant information.” (Some

capitalization omitted). There, the hearing officer handwrote:

       I never admitted to any of this. I did not use any drugs. They have
       misconstrued what I said.
       Note: The confidential information submited [sic] was reviewed and
       deemed reliable and credible. The C.I. info and infraction report
       support one another.

The hearing officer found Heck in violation of Rule 603. Handwritten in the space

provided for the reason for the finding as to Rule 603 was “infraction report” and

“confidential information.”

       Heck prepared a Disciplinary Hearing Appeal form within days of the

hearing. In that petition for review, Heck repeated his assertion that his statement

about drug use was taken out of context and he challenged the use of the

confidential information. In a Disciplinary Hearing Appeal Decision document

dated January 5, 2011, the Superintendent’s designee found:

       In reviewing your infraction paperwork & the confidential information,
       it WAS determined you were in possession of contraband. You DID
       admit to staff you were in possession and used an illegal drug. Your
       sanction is appropriate.

However, the designee also checked a number of boxes on the form affirmatively

indicating that the following determinations were made during the review of Heck’s

appeal:

       The disciplinary hearing process was conducted in accordance with
          Due Process and WAC 137-28.




                                       -4-
No. 79654-2-I/5


       At least 24 hours advance written notice was provided or you waived
           the 24 hour advance notice in writing/with witness.
       You were provided an opportunity to call witnesses and present
           documentary evidence on your behalf. If witness(es) were
           denied, the Hearing Officer provided you with written reason(s)
           for the denial.
       The finding was made by an impartial (i.e., not viewed as biased or
           having witnessed the incident being heard) Hearing Officer.
       A written statement of the finding(s) and sanction(s) imposed was
           provided to you and includes the evidence relied upon and the
           reason(s) for the decision.
       Sanction(s) are in accordance with Presumptive Sanction Guidelines
           WAC 137-28.

(Emphasis added). Heck pursued no other action on the sanction until filing this

PRP on November 19, 2018. He stated in his pro se petition that he was unaware

of a PRP as further avenue for relief and filed his petition immediately upon

learning that it was an option. He initially filed in Division Two under the case

number consolidated here. He refiled in Division One and counsel was appointed.

Both Heck and DOC submitted supplemental briefing and Heck narrowed his

challenge to sufficiency of the evidence.


                                    ANALYSIS

       The primary, and dispositive, question in this case is whether Heck’s PRP

challenging the sufficiency of the evidence in a prison disciplinary hearing

conducted nearly ten years ago is timely. It is not.

       The parties agree that the standard time bar statute for collateral attacks on

judgment, RCW 10.73.090, does not apply as a prison disciplinary proceeding is

not a judgment. Heck argues that there simply is no time limit for such a petition

and DOC proposes two different statutory bases with two different time limits and,




                                        -5-
No. 79654-2-I/6


as a final alternative, suggests that this court could apply the common law doctrine

of laches to dismiss Heck’s PRP as untimely.

       Despite the parties varied arguments for their respective positions, the

answer to this question is not as labyrinthine as presented. “Prison disciplinary

proceedings are not criminal prosecutions or judicial proceedings but are civil and

remedial in nature.” In re Higgins, 152 Wn.2d 155, 163, 95 P.3d 330 (2004).

Further, a PRP to seek relief from that original proceeding is a civil action. In re

Troupe, 194 Wn. App. 701, 706, 378 P.3d 239 (2016). Both Heck’s petition and

the underlying disciplinary proceeding are civil in nature.

       RAP 16.1(a) provides, “[t]he rules in this title establish the procedure for

original actions in the Supreme Court and in the Court of Appeals.” Personal

restraint petitions are a specialized form of original action established by this

state’s highest court. See RAP 16.1(c). The parties concede that there is no

statute that expressly establishes a time bar for a PRP challenging a prison

disciplinary decision. Since the petition is an original action established by the

Supreme Court, the petition is civil in nature, and no other statute or court rule

expressly addresses time limits on filing in this context, we find that RCW 4.16.130

applies.

       RCW 4.16.130 is the two-year “catch all” statute of limitations created by

the legislature that provides, “[a]n action for relief not hereinbefore provided for,

shall be commenced within two years after the cause of action shall have accrued.”

The Supreme Court has stated, “[t]he court’s fundamental objective is to ascertain

and carry out the Legislature’s intent, and if the statute’s meaning is plain on its




                                        -6-
No. 79654-2-I/7


face, then the court must give effect to that plain meaning as an expression of

legislative intent.” Dept. of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-

10, 43 P.3d 4 (2002). The language of RCW 4.16.130 is clear: it is meant to

capture civil actions not addressed by other statutes. We agree with the parties

that no other statute or court rule directly addresses the procedural posture

presented here.     As such, RCW 4.16.130 limits Heck’s civil action, a PRP,

challenging his prison infraction which resulted in time in disciplinary segregation

and the loss of good time credit. Given that his petition was filed nearly eight years

after his internal appeal to the prison Superintendent, it is untimely. Accordingly,

the petition is dismissed.




WE CONCUR:




                                        -7-